Title: John B. Colvin to Thomas Jefferson, 14 September 1810
From: Colvin, John B.
To: Jefferson, Thomas


          
            Sir,
            Washington City, Sept. 14. 1810.
          
          You will not doubt, I presume, the sincerity of my respect for you. The sentiment is strong in my breast; and as it has survived your presidential terms, and honors you in retirement, it is, from the nature of the sensation as well as from your own great qualities, likely to endure.
          If, however, my uniform manifestation of esteem for your character, is not sufficient to entitle me to your confidence— and lord Chatham has said that confidence is a plant of slow growth in an experienced bosom—I hope the present letter will at least be acceptable to you as a testimonial of my profound regard for your fame.
           Gen. Wilkinson is now engaged in composing the Memoirs of his Life: He thinks they will present to the world a picture that will excite its sympathy and sober approbation, if not its clamorous applause; and that he will thus stand acquitted in the eyes of his countrymen of the various Charges which have been so long and so forcibly urged against him.
           Gen. Wilkinson has solicited me to write one of the volumes for him; and the subject which he wishes to confide to me is the Treason of Burr. Various considerations induced me to hesitate on this proposition. My situation in the Department of State; the relation in which the General stands to the Executive and to Congress, were circumstances which weighed with me most forcibly against the undertaking. On reflection, however, I concluded to lend him my aid on that point alone, and to devote my leisure hours for a week or two gratuitously to the topic in question. I have, however, exacted from him a promise of inviolable secrecy as to the authorship; and he has put into my hands numerous original documents touching the subject, which have never yet been developed to the world. Your private letters, of course, form a part.
          In surveying the work before me, I have reflected that the treason and general conduct of Burr will hereafter form a prominent feature in the history of your political Life; that it is of importance to the Character of republican Government that it should be well narrated; and, especially, that it is of essential consequence to your good name, (so precious to the republicans of the Union,) that the principles upon which you approved of Gen. Wilkinson’s conduct at New-Orleans should not be mistated nor mistaken.
          I, therefore, Sir, take the liberty of submitting to you the following Question; and will thank you for your ideas on it, together with whatever observations, in relation to the subject generally, you may think proper to honor me with. I pledge you my honor that neither man nor woman knows of this application to you, except myself:
          Question.
          Are there not periods when, in free governments, it is necessary for officers in responsible stations to exercise an authority beyond the law—and, was not the time of Burr’s treason such a period?
          Gen. Wilkinson goes to press with his memoirs this autumn, and intends them to be published by the next meeting of Congress.
          
            I have the honor to be, Sir, most truly, Your Obt. H. Sert
            
 J. B. Colvin.
          
        